Citation Nr: 0318229	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1999, the 
Board denied the veteran's claim of entitlement to service 
connection for Hepatitis C.

2.  The evidence received since the Board's October 1999 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's October 1999 decision, which denied a claim 
of entitlement to service connection for Hepatitis C, became 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
Board's October 1999 decision denying the veteran's claim for 
service connection for Hepatitis C; thus the claim for 
service connection for Hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material

In October 1999, the Board denied the veteran's claim for 
entitlement to service connection.  This was the last final 
decision.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

In October 2000, the veteran filed to reopen his claim for 
Hepatitis C.  In April 2001, the RO denied the claim.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the 
Board's October 1999 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the Board's October 
1999 decision included the veteran's service medical records 
(SMR's), which are negative for any diagnosis or treatment 
for Hepatitis C.  Neither do they document the veteran's 
exposure to any of the risk factors associated with Hepatitis 
C.  The veteran submitted statements detailing instances in 
service during which he thought he might have contracted 
Hepatitis C, including a blood transfusion.  Medical records 
from Health First show a diagnosis of Hepatitis in May 1971.  
A subsequent post-service medical record from October 1978 
indicates treatment for hepatitis.  Similarly, an April 1992 
statement from Dr. Ngoclan T. Dinh indicates that the veteran 
had an abnormal liver profile and positive anti HCV and that 
he had Hepatitis C.  The evidence did not include present any 
clinical evidence or any medical opinions in which a medical 
expert connected or linked his current Hepatitis C to 
service.  

Evidence received since the Board's October 1999 decision 
includes a report from Dr. Isabella Sharpe, which stated that 
the veteran was found to have Hepatitis C when he presented 
to her office in 1992.  She stated that it was as likely as 
could be proven with the state of technology that the 
veteran's Hepatitis C was service-connected.  A statement 
from the Gainesville VA Medical Center by Charles Zeilman, 
ARNP, CS, stated that it was as likely as not that the 
veteran contracted HCV during his military service as a 
result of multiple risk factors relayed to him by the 
veteran.  Pursuant to Board development, the veteran 
underwent a VA examination in March 2003.  The examiner 
diagnosed the veteran with chronic Hepatitis C without any 
apparent complications at the time of examination.  He could 
not render a nexus opinion, stating that the veteran's 
personal history of exposure varied from the medical records.  
An April 2003 letter from Dr. John Valentine, Chief of 
Gastroenterology at the VA Medical Center in Gainesville, 
noted the veteran's Hepatitis C diagnosis and stated that it 
was as likely as not that the veteran acquired HCV while he 
was in service.      
 
The above-described evidence was not of record at the time of 
the Board's October 1999 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence, as it 
is evidence of a nexus between the veteran's Hepatitis C and 
his military service.  Accordingly, this evidence pertains to 
one of the evidentiary defects which were the basis for the 
Board's October 1999 decision.  The Board therefore finds 
that the submitted evidence bears directly and substantially 
upon the issue at hand, that this evidence is probative of 
the issue at hand, and that the new evidence is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  


II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is remanding 
this matter to the agency of original jurisdiction for 
initial consideration of evidence recently received by the 
Board.  The remand will, in part, direct that the RO ensure 
compliance with the provisions of the VCAA, thus, a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for Hepatitis C is 
reopened.  To this extent only, the appeal is granted.  




REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  For these 
reasons, a remand is required.  Therefore, in order to ensure 
due process, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted VA examination report, dated in 
March 2003, the letter from Dr. 
Valentine, dated in April 2003, the 
veteran's letter dated in May 2003, the 
additional medical records, an excerpt 
from The Patient's Guide to Medical 
Tests, and the Veterans Claims Assistance 
Act of 2000. An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



